DETAILED ACTION

The instant application having application No 17/174297 filed on 02/11/2021 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claims 2 or 6 are incorporated into the independent claim 1, resolve 112nd rejections.
The claims 13 have the limitation unclear “when the program is executed by a processor”, it is unclear what action associated with the inner packet, please clarify the language features from the limitations of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In claim 13, applicant has claimed “A computer program”. When applying the broadest reasonable interpretation of the claims they covers a software operation system per. 
Therefore, claim 1 is directed to non-statutory subject matter as computer program, per se.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 6 and 12 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim elements “steps of: measuring a quality metric, and “steps of: sorting the communicating devices”, and “steps of calculating a probability of coexistence” and “step of allocating a frequency channel “is a non-structural substitute term for means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liou et al. (U.S. 20200052865, Feb. 13, 2020) in view of Kim et al. (U.S. 20180270727, Sep. 20, 2018).

Regarding Claim 1, Liou discloses a method for allocating resources for a spread-spectrum communication system, comprising a plurality of communicating devices (DC1, DC2, DC3, DC4) able to communicate with a server (SV) via at least one network access gateway (GT) (page 13, par(0279-0280), line 10-20, a network node could detect a channel occupancy by a serving UE means network node detects that the serving UE is allowed to perform transmission for a time period, a UE can apply for network node, network node can apply for a UE, a symbol for a SCS (Service Capability Server) based on a SCS could mean that time length be based on the SCS),
 the method comprising the steps of: measuring a quality metric of the communication link for each communicating device over a given time window(page 5, par (0103), line 1-10, the carrier is considered to be idle, if the channel is sensed to be idle during all the time durations in which such idle sensing is performed on the carrier in given interval(given time window)),  determining at least one statistical indicator of the signal-to-interference ratio between each pair of communicating devices based on the quality metric (page 2, par (0023), line 1-20, the transmitting antennas of access network utilize beamforming in order to improve the signal-to-noise ratio of forward links for the different access terminals, an access network using beamforming to transmit to access terminals scattered randomly through its coverage causes less interference to access terminals in neighboring cells than an access network transmitting through a single antenna to all its access terminals), 
in accordance with a coexistence criterion dependent on the spreading factor and on the statistical indicator of the signal-to-interference ratio metric (page 2, par (0023), line 1-20, the transmitting antennas of access network utilize beamforming in order to improve the signal-to-noise ratio of forward links for the different access terminals, an access network using beamforming to transmit to access terminals scattered randomly through its coverage causes less interference to access terminals in neighboring cells than an access network transmitting through a single antenna to all its access terminals, also see par(0064), fair coexistence criterion is defined for 6GHz band), 
the first communication slots being allocated to the devices that comply with the coexistence criterion, the second communication slots being allocated to the devices that do not comply with the coexistence criterion (page 3, par (0043-0048), line 1-20, LBT requirements to support single or mul­tiple switching points, include gap of less than 16 us; no-LBT option can be used in consideration of fair coexistence criterion. For gap of above 16 us but does not exceed 25 us; one-shot LBT can be used, when one-shot LBT option can be used identified, in consideration of fair coexistence criterion).
Dhondt discloses all aspects of the claimed invention, except allocating each communicating device a spreading factor and at least one time slot to communicate, the time resources being organized in the form of super-frames comprising first communication slots wherein several devices are able to communicate simultaneously using different spreading factors and second communication slots wherein several devices are able to communicate sequentially using the same spreading factor.
Kim the same field of invention teaches allocating each communicating device a spreading factor and at least one time slot to communicate (page 4, par (0072 and 0076), line 1-10, The modulated ACK/NACK is spread with a Spreading Factor (SF) of 2 or 4. A plurality of PHICHs mapped to the same resources form a PRICH group. The number of PHICHs multiplexed into a PHICH group is determined according to the number of spreading codes, Control information transmitted on the PUCCH include ACK/NACK, requesting UL resource allocation, a PUCCH for one UE occupies one RB in each slot of a subframe, the two RBs allocated to the PUCCH are frequency-hopped over the slot boundary of the subframe), the time resources being organized in the form of super-frames comprising first communication slots wherein several devices are able to communicate simultaneously using different spreading factors and second communication slots wherein several devices are able to communicate sequentially using the same spreading factor (page 4, par (0068), See Fig 4 shows, line 1-10, a radio frame is 10 ms long and divided into 10 equal-sized subframes, each subframe is 1 ms long and further divided into two slots(wherein first communication and second communication slots), each time slot is 0.5 ms,  represents a sampling time and slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols by a plurality of Resource Blocks (RBs), one RB includes 12 subcarriers by 7 OFDM symbols, a unit time during which data is transmitted is defined as a Transmission Time Interval (TTI), the TTI defined in units of one or more subframes, the number of slots in a subframe, also see par(0092),  UE receives data simultaneously from eNBs that perform transmission and combined the received signals).
Liou and Kim are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the using different spreading factors and second communication slots wherein several devices are able to communicate sequentially using the same spreading factor the teaching of Dhondt to include the unit time during which data is transmitted is defined as a Transmission Time Interval (TTI), the TTI defined in units of one or more subframes the teaching of Kim because it is providing a higher data rate than a macro cell, a UE having much data traffic desirably receive a service from the Pico cell.
Regarding Claim 3, Liou discloses the communication system implements a spread-spectrum technique with pseudo- orthogonal codes, for example "chirp spread spectrum"(page 1, par (0020), line 1-10, Physical layer procedures for shared spectrum channel access).
Regarding Claim 4, Liou discloses the link quality metric is a signal-to-noise ratio metric or a received signal power metric (page 2, par (0023), line 1-20, the transmitting antennas of access network utilize beamforming in order to improve the signal-to-noise ratio of forward links for the different access terminals).
Regarding Claim 5, Liou discloses the communication system complies with a LoRa™ technology (page 12, par (0267`), line 1-10, Beam forming technology and wider bandwidth used compared to LTE bring a high enhancement on traffic rate, NR technology is focusing on transmission/reception in licensed spectrum).
Regarding Claim 12, Liou discloses a step of allocating a frequency channel to each communicating device technology (page 2, par (0021), line 1-10, communication links use different frequency for communication).
Regarding Claim 13, Liou discloses a computer program comprising instructions for executing the method according to Claim 1 when the program is executed by a processor (page 2, par (0027), line 1-10, modulation for each data stream determined by instructions performed by processor).
Regarding Claim 14, Liou discloses a communication system comprising a resource allocation unit configured so as to execute the method for allocating resources according to Claim 1(page 4, par (0072 and 0076), line 1-10, determined according to the number of spreading codes, Control information transmitted on the PUCCH include ACK/NACK, requesting UL resource allocation).

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Valls et al. (US 20190045543, Feb. 7, 2019) teaches Method for Operating a Plurality of Wireless Networks.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464